UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6802 Date of fiscal year end: August 31, 2013 Date of reporting period: June 30, 2013 Item 1. Proxy Voting Record. Meeting Date Range: 01-Jul-2012-30-Jun-2013 Report Date: 7/29/2013 Unassigned AGREE REALTY CORPORATION Security: Agenda Number: Ticker: ADC Meeting Type: Annual ISIN: US0084921008 Meeting Date: 5/6/2013 Prop. # Proposal Proposed by Proposal Vote For/Against Management's Recommendation 1. Election of Directors 1 JOEY AGREE Mgmt For For 2 LEON M. SCHURGIN Mgmt For For 3 WILLIAM S. RUBENFAER Mgmt For For 2. Ratify Appointment of Independent Auditors Mgmt For For 3. 14A Executive Compensation Mgmt For For 4. Authorize Common Stock Increase Mgmt For For 5. Amend Articles-Board Related Mgmt For For Account Number Custodian Ballot Shares Voted Shares Shares on Loan Vote Date 19-0030 SBCN 0 4/26/2013 Unassigned AMERICAN ELECTRIC POWER COMPANY, INC. Security: Agenda Number: Ticker: AEP Meeting Type: Annual ISIN: US0255371017 Meeting Date: 4/23/2013 Prop. # Proposal Proposed by Proposal Vote For/Against Management's Recommendation 1A. Election of Directors (Majority Voting) Mgmt No vote 1B. Election of Directors (Majority Voting) Mgmt No vote 1C. Election of Directors (Majority Voting) Mgmt No vote 1D. Election of Directors (Majority Voting) Mgmt No vote 1E. Election of Directors (Majority Voting) Mgmt No vote 1F. Election of Directors (Majority Voting) Mgmt No vote 1G. Election of Directors (Majority Voting) Mgmt No vote 1H. Election of Directors (Majority Voting) Mgmt No vote 1I. Election of Directors (Majority Voting) Mgmt No vote 1J. Election of Directors (Majority Voting) Mgmt No vote 1K. Election of Directors (Majority Voting) Mgmt No vote 1L. Election of Directors (Majority Voting) Mgmt No vote 1M. Election of Directors (Majority Voting) Mgmt No vote 1N. Election of Directors (Majority Voting) Mgmt No vote 2. Ratify Appointment of Independent Auditors Mgmt No vote 3. 14A Executive Compensation Mgmt No vote 4. S/H Proposal - Political/Government Shr No vote Account Number Custodian Ballot Shares Voted Shares Shares on Loan Vote Date 19-0030 SBCN 0 0 Unassigned AMREIT, INC. Security: 03216B208 Agenda Number: Ticker: AMRE Meeting Type: Annual ISIN: US03216B2088 Meeting Date: 4/18/2013 Prop. # Proposal Proposed by Proposal Vote For/Against Management's Recommendation 1. Election of Directors 1 R.S. CARTWRIGHT, JR. Mgmt For For 2 BRENT LONGNECKER Mgmt For For 3 SCOT LUTHER Mgmt For For 4 MACK PRIDGEN Mgmt For For 5 H.L. "HANK" RUSH, JR. Mgmt For For 6 PHILIP TAGGART Mgmt For For 7 H. KERR TAYLOR Mgmt For For 2. Approve Charter Amendment Mgmt For For 3. Approve Charter Amendment Mgmt For For 4. 14A Executive Compensation Mgmt For For 5. 14A Executive Compensation Vote Frequency Mgmt 1 Year Against Account Number Custodian Ballot Shares Voted Shares Shares on Loan Vote Date 19-0030 SBCN 0 4/16/2013 Unassigned BUCKEYE PARTNERS, L.P. Security: Agenda Number: Ticker: BPL Meeting Type: Annual ISIN: US1182301010 Meeting Date: 6/4/2013 Prop. # Proposal Proposed by Proposal Vote For/Against Management's Recommendation 1. Election of Directors 1 OLIVER G. RICHARD, III Mgmt For For 2 CLARK C. SMITH Mgmt For For 3 FRANK S. SOWINSKI Mgmt For For 2. Approve Stock Compensation Plan Mgmt For For 3. Ratify Appointment of Independent Auditors Mgmt For For Account Number Custodian Ballot Shares Voted Shares Shares on Loan Vote Date 19-0030 SBCN 0 5/9/2013 Unassigned CAMPUS CREST COMMUNITIES, INC. Security: 13466Y105 Agenda Number: Ticker: CCG Meeting Type: Annual ISIN: US13466Y1055 Meeting Date: 4/22/2013 Prop. # Proposal Proposed by Proposal Vote For/Against Management's Recommendation 1. Election of Directors 1 TED W. ROLLINS Mgmt For For 2 MICHAEL S. HARTNETT Mgmt For For 3 RICHARD S. KAHLBAUGH Mgmt For For 4 DENIS MCGLYNN Mgmt For For 5 WILLIAM G. POPEO Mgmt For For 6 DANIEL L. SIMMONS Mgmt For For 2. Ratify Appointment of Independent Auditors Mgmt For For 3. 14A Executive Compensation Mgmt For For Account Number Custodian Ballot Shares Voted Shares Shares on Loan Vote Date 19-0030 SBCN 0 4/17/2013 Unassigned CAPSTEAD MORTGAGE CORPORATION Security: 14067E506 Agenda Number: Ticker: CMO Meeting Type: Annual ISIN: US14067E5069 Meeting Date: 4/24/2013 Prop. # Proposal Proposed by Proposal Vote For/Against Management's Recommendation 1 Election of Directors 1 JACK BERNARD Mgmt For For 2 JACK BIEGLER Mgmt For For 3 MICHELLE P. GOOLSBY Mgmt For For 4 ANDREW F. JACOBS Mgmt For For 5 GARY KEISER Mgmt For For 6 CHRISTOPHER W. MAHOWALD Mgmt For For 7 MICHAEL G. O'NEIL Mgmt For For 8 MARK S. WHITING Mgmt For For 2A 14A Executive Compensation Mgmt For For 2B 14A Executive Compensation Mgmt For For 3 Ratify Appointment of Independent Auditors Mgmt For For Account Number Custodian Ballot Shares Voted Shares Shares on Loan Vote Date 19-0030 SBCN 0 4/23/2013 Unassigned CENTURYLINK, INC. Security: Agenda Number: Ticker: CTL Meeting Type: Annual ISIN: US1567001060 Meeting Date: 5/22/2013 Prop. # Proposal Proposed by Proposal Vote For/Against Management's Recommendation 1 Election of Directors 1 W. BRUCE HANKS Mgmt For For 2 C. G. MELVILLE, JR. Mgmt For For 3 FRED R. NICHOLS Mgmt For For 4 WILLIAM A. OWENS Mgmt For For 5 HARVEY P. PERRY Mgmt For For 6 GLEN F. POST, III Mgmt For For 7 LAURIE A. SIEGEL Mgmt For For 8 JOSEPH R. ZIMMEL Mgmt For For 2 Ratify Appointment of Independent Auditors Mgmt For For 3 14A Executive Compensation Mgmt Against Against 4A S/H Proposal - Report on Executive Compensation Shr Against For 4B S/H Proposal - Limit Compensation Shr Against For 4C S/H Proposal - Corporate Governance Shr Against For 4D S/H Proposal - Corporate Governance Shr For Against Account Number Custodian Ballot Shares Voted Shares Shares on Loan Vote Date 19-0030 SBCN 0 5/20/2013 Unassigned COLONY FINANCIAL INC Security: 19624R106 Agenda Number: Ticker: CLNY Meeting Type: Annual ISIN: US19624R1068 Meeting Date: 5/6/2013 Prop. # Proposal Proposed by Proposal Vote For/Against Management's Recommendation 1. Election of Directors 1 THOMAS J. BARRACK, JR. Mgmt For For 2 RICHARD B. SALTZMAN Mgmt For For 3 GEORGE G.C. PARKER Mgmt For For 4 JOHN A. SOMERS Mgmt For For 5 JOHN L. STEFFENS Mgmt For For 2. 14A Executive Compensation Mgmt For For 3. Ratify Appointment of Independent Auditors Mgmt For For Account Number Custodian Ballot Shares Voted Shares Shares on Loan Vote Date 19-0030 SBCN 0 4/30/2013 Unassigned DUKE ENERGY CORPORATION Security: 26441C204 Agenda Number: Ticker: DUK Meeting Type: Annual ISIN: US26441C2044 Meeting Date: 5/2/2013 Prop. # Proposal Proposed by Proposal Vote For/Against Management's Recommendation 1. Election of Directors 1 WILLIAM BARNET, III Mgmt For For 2 G. ALEX BERNHARDT, SR. Mgmt For For 3 MICHAEL G. BROWNING Mgmt For For 4 HARRIS E. DELOACH, JR. Mgmt For For 5 DANIEL R. DIMICCO Mgmt For For 6 JOHN H. FORSGREN Mgmt For For 7 ANN M. GRAY Mgmt For For 8 JAMES H. HANCE, JR. Mgmt For For 9 JOHN T. HERRON Mgmt For For 10 JAMES B. HYLER, JR. Mgmt For For 11 E. MARIE MCKEE Mgmt For For 12 E. JAMES REINSCH Mgmt For For 13 JAMES T. RHODES Mgmt For For 14 JAMES E. ROGERS Mgmt For For 15 CARLOS A. SALADRIGAS Mgmt For For 16 PHILIP R. SHARP Mgmt For For 2. Ratify Appointment of Independent Auditors Mgmt For For 3. 14A Executive Compensation Mgmt For For 4. Amend Stock Compensation Plan Mgmt For For 5. S/H Proposal - Corporate Governance Shr For Against 6. S/H Proposal - Simple Majority Voting Shr For Against Account Number Custodian Ballot Shares Voted Shares Shares on Loan Vote Date 19-0030 SBCN 0 4/26/2013 Unassigned EPR PROPERTIES Security: 26884U109 Agenda Number: Ticker: EPR Meeting Type: Annual ISIN: US26884U1097 Meeting Date: 5/15/2013 Prop. # Proposal Proposed by Proposal Vote For/Against Management's Recommendation 1 Election of Directors 1 BARRETT BRADY Mgmt For For 2 PETER C. BROWN Mgmt For For 3 THOMAS M. BLOCH Mgmt For For 2. 14A Executive Compensation Mgmt Against Against 3. Amend Stock Compensation Plan Mgmt Against Against 4. Ratify Appointment of Independent Auditors Mgmt For For Account Number Custodian Ballot Shares Voted Shares Shares on Loan Vote Date 19-0030 SBCN 0 5/14/2013 Unassigned GOVERNMENT PROPERTIES INCOME TRUST Security: 38376A103 Agenda Number: Ticker: GOV Meeting Type: Annual ISIN: US38376A1034 Meeting Date: 5/21/2013 Prop. # Proposal Proposed by Proposal Vote For/Against Management's Recommendation 1. Election of Directors (Majority Voting) Mgmt Abstain Against 2. Election of Directors (Majority Voting) Mgmt Abstain Against 3. Ratify Appointment of Independent Auditors Mgmt For For Account Number Custodian Ballot Shares Voted Shares Shares on Loan Vote Date 19-0030 SBCN 0 5/20/2013 Unassigned HEALTH CARE REIT, INC. Security: 42217K106 Agenda Number: Ticker: HCN Meeting Type: Annual ISIN: US42217K1060 Meeting Date: 5/2/2013 Prop. # Proposal Proposed by Proposal Vote For/Against Management's Recommendation 1A. Election of Directors (Majority Voting) Mgmt For For 1B. Election of Directors (Majority Voting) Mgmt For For 1C. Election of Directors (Majority Voting) Mgmt For For 1D. Election of Directors (Majority Voting) Mgmt For For 1E. Election of Directors (Majority Voting) Mgmt For For 1F. Election of Directors (Majority Voting) Mgmt For For 1G. Election of Directors (Majority Voting) Mgmt For For 1H. Election of Directors (Majority Voting) Mgmt For For 1I. Election of Directors (Majority Voting) Mgmt For For 1J. Election of Directors (Majority Voting) Mgmt For For 2. 14A Executive Compensation Mgmt For For 3. Ratify Appointment of Independent Auditors Mgmt For For Account Number Custodian Ballot Shares Voted Shares Shares on Loan Vote Date 19-0030 SBCN 0 4/24/2013 Unassigned HOME PROPERTIES, INC. Security: Agenda Number: Ticker: HME Meeting Type: Annual ISIN: US4373061039 Meeting Date: 4/30/2013 Prop. # Proposal Proposed by Proposal Vote For/Against Management's Recommendation 1. Election of Directors 1 STEPHEN R. BLANK Mgmt For For 2 ALAN L. GOSULE Mgmt For For 3 LEONARD F. HELBIG, III Mgmt For For 4 THOMAS P. LYDON, JR. Mgmt For For 5 EDWARD J. PETTINELLA Mgmt For For 6 CLIFFORD W. SMITH, JR. Mgmt For For 2. 14A Executive Compensation Mgmt For For 3. Ratify Appointment of Independent Auditors Mgmt For For Account Number Custodian Ballot Shares Voted Shares Shares on Loan Vote Date 19-0030 SBCN 0 4/24/2013 Unassigned HOSPITALITY PROPERTIES TRUST Security: 44106M102 Agenda Number: Ticker: HPT Meeting Type: Annual ISIN: US44106M1027 Meeting Date: 5/15/2013 Prop. # Proposal Proposed by Proposal Vote For/Against Management's Recommendation 1. Election of Directors (Majority Voting) Mgmt For For 2. 14A Executive Compensation Mgmt For For 3. Ratify Appointment of Independent Auditors Mgmt For For 4. S/H Proposal - Proxy Process/Statement Shr For Against 5. S/H Proposal - Proxy Process/Statement Shr For Against Account Number Custodian Ballot Shares Voted Shares Shares on Loan Vote Date 19-0030 SBCN 0 5/6/2013 Unassigned LTC PROPERTIES, INC. Security: Agenda Number: Ticker: LTC Meeting Type: Annual ISIN: US5021751020 Meeting Date: 5/21/2013 Prop. # Proposal Proposed by Proposal Vote For/Against Management's Recommendation 1 Election of Directors 1 ANDRE C. DIMITRIADIS Mgmt For For 2 BOYD W. HENDRICKSON Mgmt For For 3 EDMUND C. KING Mgmt For For 4 DEVRA G. SHAPIRO Mgmt For For 5 WENDY L. SIMPSON Mgmt For For 6 TIMOTHY J. TRICHE, M.D. Mgmt For For 2. Ratify Appointment of Independent Auditors Mgmt For For 3. 14A Executive Compensation Mgmt For For Account Number Custodian Ballot Shares Voted Shares Shares on Loan Vote Date 19-0030 SBCN 0 5/8/2013 Unassigned MACK-CALI REALTY CORPORATION Security: Agenda Number: Ticker: CLI Meeting Type: Annual ISIN: US5544891048 Meeting Date: 5/15/2013 Prop. # Proposal Proposed by Proposal Vote For/Against Management's Recommendation 1. Election of Directors 1 KENNETH M. DUBERSTEIN Mgmt For For 2 VINCENT TESE Mgmt For For 3 ROY J. ZUCKERBERG Mgmt For For 2. 14A Executive Compensation Mgmt For For 3. Ratify Appointment of Independent Auditors Mgmt For For 4. Approve Stock Compensation Plan Mgmt For For Account Number Custodian Ballot Shares Voted Shares Shares on Loan Vote Date 19-0030 SBCN 0 4/30/2013 Unassigned MARKWEST ENERGY PARTNERS LP Security: Agenda Number: Ticker: MWE Meeting Type: Annual ISIN: US5707591005 Meeting Date: 5/29/2013 Prop. # Proposal Proposed by Proposal Vote For/Against Management's Recommendation 1. Election of Directors 1 FRANK M. SEMPLE Mgmt For For 2 DONALD D. WOLF Mgmt For For 3 KEITH E. BAILEY Mgmt For For 4 MICHAEL L. BEATTY Mgmt For For 5 CHARLES K. DEMPSTER Mgmt For For 6 DONALD C. HEPPERMANN Mgmt For For 7 RANDALL J. LARSON Mgmt For For 8 ANNE E. FOX MOUNSEY Mgmt For For 9 WILLIAM P. NICOLETTI Mgmt For For 2. Ratify Appointment of Independent Auditors Mgmt For For Account Number Custodian Ballot Shares Voted Shares Shares on Loan Vote Date 19-0030 SBCN 0 5/9/2013 Unassigned MFA FINANCIAL, INC. Security: 55272X102 Agenda Number: Ticker: MFA Meeting Type: Annual ISIN: US55272X1028 Meeting Date: 5/22/2013 Prop. # Proposal Proposed by Proposal Vote For/Against Management's Recommendation 1A. Election of Directors (Majority Voting) Mgmt For For 1B. Election of Directors (Majority Voting) Mgmt For For 1C. Election of Directors (Majority Voting) Mgmt For For 2. Ratify Appointment of Independent Auditors Mgmt For For 3. 14A Executive Compensation Mgmt For For Account Number Custodian Ballot Shares Voted Shares Shares on Loan Vote Date 19-0030 SBCN 0 5/8/2013 Unassigned OMEGA HEALTHCARE INVESTORS, INC. Security: Agenda Number: Ticker: OHI Meeting Type: Annual ISIN: US6819361006 Meeting Date: 6/6/2013 Prop. # Proposal Proposed by Proposal Vote For/Against Management's Recommendation 1 Election of Directors 1 EDWARD LOWENTHAL Mgmt Withheld Against 2 STEPHEN D. PLAVIN Mgmt For For 2 Ratify Appointment of Independent Auditors Mgmt For For 3 14A Executive Compensation Mgmt For For 4 Approve Stock Compensation Plan Mgmt For For Account Number Custodian Ballot Shares Voted Shares Shares on Loan Vote Date 19-0030 SBCN 0 6/5/2013 Unassigned PEPCO HOLDINGS, INC. Security: Agenda Number: Ticker: POM Meeting Type: Annual ISIN: US7132911022 Meeting Date: 5/17/2013 Prop. # Proposal Proposed by Proposal Vote For/Against Management's Recommendation 1. Election of Directors 1 JACK B. DUNN, IV Mgmt For For 2 H. RUSSELL FRISBY, JR. Mgmt For For 3 TERENCE C. GOLDEN Mgmt For For 4 PATRICK T. HARKER Mgmt For For 5 FRANK O. HEINTZ Mgmt For For 6 BARBARA J. KRUMSIEK Mgmt For For 7 GEORGE F. MACCORMACK Mgmt For For 8 LAWRENCE C. NUSSDORF Mgmt For For 9 PATRICIA A. OELRICH Mgmt For For 10 JOSEPH M. RIGBY Mgmt For For 11 FRANK K. ROSS Mgmt For For 12 PAULINE A. SCHNEIDER Mgmt For For 13 LESTER P. SILVERMAN Mgmt For For 2. 14A Executive Compensation Mgmt For For 3. Ratify Appointment of Independent Auditors Mgmt For For Account Number Custodian Ballot Shares Voted Shares Shares on Loan Vote Date 19-0030 SBCN 0 5/6/2013 Unassigned PPL CORPORATION Security: 69351T106 Agenda Number: Ticker: PPL Meeting Type: Annual ISIN: US69351T1060 Meeting Date: 5/15/2013 Prop. # Proposal Proposed by Proposal Vote For/Against Management's Recommendation 1 Election of Directors 1 FREDERICK M. BERNTHAL Mgmt For For 2 JOHN W. CONWAY Mgmt For For 3 PHILIP G. COX Mgmt For For 4 STEVEN G. ELLIOTT Mgmt For For 5 LOUISE K. GOESER Mgmt For For 6 STUART E. GRAHAM Mgmt For For 7 STUART HEYDT Mgmt For For 8 RAJA RAJAMANNAR Mgmt For For 9 CRAIG A. ROGERSON Mgmt For For 10 WILLIAM H. SPENCE Mgmt For For 11 NATICA VON ALTHANN Mgmt For For 12 KEITH H. WILLIAMSON Mgmt For For 2 Adopt Majority Vote for Directors Mgmt For For 3 Ratify Appointment of Independent Auditors Mgmt For For 4 14A Executive Compensation Mgmt For For 5 S/H Proposal - Political/Government Shr Against For Account Number Custodian Ballot Shares Voted Shares Shares on Loan Vote Date 19-0030 SBCN 0 5/14/2013 Unassigned SELECT INCOME REIT Security: 81618T100 Agenda Number: Ticker: SIR Meeting Type: Annual ISIN: US81618T1007 Meeting Date: 5/13/2013 Prop. # Proposal Proposed by Proposal Vote For/Against Management's Recommendation 1. Election of Directors (Majority Voting) Mgmt For For 2. Election of Directors (Majority Voting) Mgmt For For 3. Ratify Appointment of Independent Auditors Mgmt For For Account Number Custodian Ballot Shares Voted Shares Shares on Loan Vote Date 19-0030 SBCN 0 4/29/2013 Unassigned SENIOR HOUSING PROPERTIES TRUST Security: 81721M109 Agenda Number: Ticker: SNH Meeting Type: Annual ISIN: US81721M1099 Meeting Date: 5/9/2013 Prop. # Proposal Proposed by Proposal Vote For/Against Management's Recommendation 1. Election of Directors (Majority Voting) Mgmt Abstain Against 2. Election of Directors (Majority Voting) Mgmt Abstain Against 3. 14A Executive Compensation Mgmt For For 4. Ratify Appointment of Independent Auditors Mgmt For For Account Number Custodian Ballot Shares Voted Shares Shares on Loan Vote Date 19-0030 SBCN 0 5/8/2013 Unassigned STAG INDUSTRIAL, INC. Security: 85254J102 Agenda Number: Ticker: STAG Meeting Type: Annual ISIN: US85254J1025 Meeting Date: 5/6/2013 Prop. # Proposal Proposed by Proposal Vote For/Against Management's Recommendation 1. Election of Directors 1 BENJAMIN S. BUTCHER Mgmt For For 2 F. ALEXANDER FRASER Mgmt For For 3 JEFFREY D. FURBER Mgmt For For 4 LARRY T. GUILLEMETTE Mgmt For For 5 FRANCIS X. JACOBY III Mgmt For For 6 CHRISTOPHER P. MARR Mgmt For For 7 HANS S. WEGER Mgmt For For 2. Ratify Appointment of Independent Auditors Mgmt For For 3. Amend Stock Compensation Plan Mgmt For For 4. 14A Executive Compensation Mgmt For For Account Number Custodian Ballot Shares Voted Shares Shares on Loan Vote Date 19-0030 SBCN 0 4/26/2013 Unassigned STARWOOD PROPERTY TRUST INC Security: 85571B105 Agenda Number: Ticker: STWD Meeting Type: Annual ISIN: US85571B1052 Meeting Date: 5/2/2013 Prop. # Proposal Proposed by Proposal Vote For/Against Management's Recommendation 1. Election of Directors 1 RICHARD D. BRONSON Mgmt For For 2 JEFFREY F. DIMODICA Mgmt For For 3 JEFFREY G. DISHNER Mgmt For For 4 CAMILLE J. DOUGLAS Mgmt For For 5 BOYD W. FELLOWS Mgmt For For 6 BARRY S. STERNLICHT Mgmt For For 7 STRAUSS ZELNICK Mgmt For For 2. 14A Executive Compensation Mgmt For For 3. Ratify Appointment of Independent Auditors Mgmt For For 4. Amend Stock Compensation Plan Mgmt For For Account Number Custodian Ballot Shares Voted Shares Shares on Loan Vote Date 19-0030 SBCN 0 4/26/2013 Unassigned TECO ENERGY, INC. Security: Agenda Number: Ticker: TE Meeting Type: Annual ISIN: US8723751009 Meeting Date: 5/1/2013 Prop. # Proposal Proposed by Proposal Vote For/Against Management's Recommendation Election of Directors (Majority Voting) Mgmt For For Election of Directors (Majority Voting) Mgmt For For Election of Directors (Majority Voting) Mgmt For For 2. Ratify Appointment of Independent Auditors Mgmt For For 3. 14A Executive Compensation Mgmt For For 4. S/H Proposal - Create a Non-Discriminatory Sexual Orientation Policy Shr For Against Account Number Custodian Ballot Shares Voted Shares Shares on Loan Vote Date 19-0030 SBCN 0 4/26/2013 Unassigned THE SOUTHERN COMPANY Security: Agenda Number: Ticker: SO Meeting Type: Annual ISIN: US8425871071 Meeting Date: 5/22/2013 Prop. # Proposal Proposed by Proposal Vote For/Against Management's Recommendation 1A. Election of Directors (Majority Voting) Mgmt For For 1B. Election of Directors (Majority Voting) Mgmt For For 1C. Election of Directors (Majority Voting) Mgmt For For 1D. Election of Directors (Majority Voting) Mgmt For For 1E. Election of Directors (Majority Voting) Mgmt For For 1F. Election of Directors (Majority Voting) Mgmt For For 1G. Election of Directors (Majority Voting) Mgmt For For 1H. Election of Directors (Majority Voting) Mgmt For For 1I. Election of Directors (Majority Voting) Mgmt For For 1J. Election of Directors (Majority Voting) Mgmt For For 1K. Election of Directors (Majority Voting) Mgmt For For 1L. Election of Directors (Majority Voting) Mgmt For For 1M. Election of Directors (Majority Voting) Mgmt For For 2. Ratify Appointment of Independent Auditors Mgmt For For 3. 14A Executive Compensation Mgmt Against Against 4. Approve Charter Amendment Mgmt For For 5. Approve Charter Amendment Mgmt For For 6. Approve Charter Amendment Mgmt For For Account Number Custodian Ballot Shares Voted Shares Shares on Loan Vote Date 19-0030 SBCN 0 5/20/2013 Unassigned TWO HARBORS INVESTMENT CORP. Security: 90187B101 Agenda Number: Ticker: TWO Meeting Type: Annual ISIN: US90187B1017 Meeting Date: 5/21/2013 Prop. # Proposal Proposed by Proposal Vote For/Against Management's Recommendation 1 Election of Directors 1 JAMES J. BENDER Mgmt For For 2 MARK D. EIN Mgmt For For 3 WILLIAM W. JOHNSON Mgmt For For 4 STEPHEN G. KASNET Mgmt For For 5 W. REID SANDERS Mgmt For For 6 THOMAS SIERING Mgmt For For 7 BRIAN C. TAYLOR Mgmt For For 8 HOPE B. WOODHOUSE Mgmt For For 2 Approve Stock Compensation Plan Mgmt For For 3 Ratify Appointment of Independent Auditors Mgmt For For 4 14A Executive Compensation Mgmt For For Account Number Custodian Ballot Shares Voted Shares Shares on Loan Vote Date 19-0030 SBCN 0 5/9/2013 Unassigned VERIZON COMMUNICATIONS INC. Security: 92343V104 Agenda Number: Ticker: VZ Meeting Type: Annual ISIN: US92343V1044 Meeting Date: 5/2/2013 Prop. # Proposal Proposed by Proposal Vote For/Against Management's Recommendation 1A Election of Directors (Majority Voting) Mgmt For For 1B Election of Directors (Majority Voting) Mgmt For For 1C Election of Directors (Majority Voting) Mgmt For For 1D Election of Directors (Majority Voting) Mgmt For For 1E Election of Directors (Majority Voting) Mgmt For For 1F Election of Directors (Majority Voting) Mgmt For For 1G Election of Directors (Majority Voting) Mgmt For For 1H Election of Directors (Majority Voting) Mgmt For For 1I Election of Directors (Majority Voting) Mgmt For For 1J Election of Directors (Majority Voting) Mgmt For For 1K Election of Directors (Majority Voting) Mgmt For For 1L Election of Directors (Majority Voting) Mgmt For For 1M Election of Directors (Majority Voting) Mgmt For For 02 Ratify Appointment of Independent Auditors Mgmt For For 03 14A Executive Compensation Mgmt For For 04 Approve Stock Compensation Plan Mgmt For For 05 S/H Proposal - Corporate Governance Shr Against For 06 S/H Proposal - Political/Government Shr Against For 07 S/H Proposal - Access To Proxy Shr Against For 08 S/H Proposal - Executive Compensation Shr For Against 09 S/H Proposal - Corporate Governance Shr For Against 10 S/H Proposal - Corporate Governance Shr For Against Account Number Custodian Ballot Shares Voted Shares Shares on Loan Vote Date 19-0030 SBCN 0 4/26/2013 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Managed Portfolio Series By (Signature and Title)/s/ James R. Arnold James R. Arnold, President (Principal Executive Officer) Date August 5, 2013
